DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 11/19/2021, wherein:
Claims 1, 8, and 14 have been amended; 
Claims 2, 3, 9, 10, 15, and 16 have been cancelled; and
Claims 1, 4-8, 11-14, and 17-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-14, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system, product, and method for executing automatic resource transfers which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1-20 are directed to the statutory category of a process.         

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claims 1, 8, and 14, the claims recite an abstract idea of: executing automatic resource transfers.  The steps of: executing automatic resource transfers using predictive electronic data analysis, continuously monitor resource transfer data associated with a user; detect, from the resource transfer data associated with the user, a recurring pattern of resource transfers; calculate a correlation score for a set of resource transfers within the recurring pattern of resource transfers; detect that the correlation score has increased above a system-defined threshold; determine one or more shared characteristics of the set of resource transfers; based on the one or more shared characteristics, sequentially increment the correlation score for each resource transfer within the set of resource transfers; wherein the one or more shared characteristics comprises transfer dates, transfer amounts, transfer labels, and recipient information; wherein sequentially incrementing the correlation score further comprises assigning a greater weight to the transfer dates, the transfer amounts, and the recipient information; and transmit a notification to the user comprising a recommendation to set up a recurring resource transfer based on the recurring pattern of resource transfers, wherein transmitting the notification comprises altering a time of transmission of the notification based on user defined settings, wherein the user defined settings prevents the notification from being transmitted to the user on user-specified hours and days, when considered collectively as an ordered combination, recites the oral abstract idea of executing automatic resource transfers.  When considered collectively as an ordered combination, the steps of Independent claims 1, 8, and 14 as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions.  Monitoring resource transfer data to determine a recommendation to set up a recurring resource transfer is a commercial or legal interaction.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Methods of Organizing Human Activity, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite generic computer components such as “a system comprising a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communications device, wherein the processing device is configured to execute the computer-readable code; a computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions…, the computer-readable program code portions comprising executable code portions, and a processor executing computer-readable program code”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the independent claims recite an abstract idea.  
Dependent claims 4-7, 11-13, and 17-20 recite similar limitations as independent claims 1, 8, and 14; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 4, 5, 11, 12, 17, and 18, the additional steps of: wherein sequentially incrementing the correlation score comprises: detecting an exact match in the one or more shared characteristics of the set of resource transfers; and based on the exact match, incrementing the correlation score by a first value; wherein sequentially incrementing the correlation score further comprises: detecting a variance in the one or more shared characteristics of the set of resource transfers; and based on the variance, incrementing the correlation score by a second value, wherein the second value is lower than the first value, under the broadest reasonable interpretation, are further refinements of certain methods of organizing human activity such as commercial or legal interactions, because these describe the intermediate steps of the calculations used for determining the correlation score.
In claims, 6, 7, 13, 19, and 20, the limitations of: wherein the notification further comprises an interactive link that, when activated, causes a form to be displayed on a computing device of the user, the form comprising one or more entry fields corresponding to one or more characteristics of the recurring resource transfer; and wherein at least a portion of the one or more entry fields are pre-populated based on the resource transfer data associated with the user, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions because these further describe the notification to the user.  
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the system, wherein the notification further comprises an interactive link, a computing device of the user, and the computer program product”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 8, and 14 only recite the additional elements of “a system comprising a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communications device, wherein the processing device is configured to execute the computer-readable code; a computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions…, the computer-readable program code portions comprising executable code portions, and a processor executing computer readable program code”.  A plain reading of Figure 1, and associated descriptions in the specification in at least: para. 0034 of the specification stating “user device or mobile device may refer to mobile phones, personal computing devices, tablet computers, wearable devices, and/or any stationary or portable electronic device capable of receiving and/or storing data thereon”, para. 0044 of the specification stating “network includes one or more cellular radio towers, antennae, cell sites, base stations, telephone networks, cloud networks, radio access networks (RAN), WiFi networks…, global area network (GAN), such as the internet, a wide area network (WAN), a local area network (LAN), or any other type of network”, para. 0045 of the specification stating “computing system 106 may comprise a communications device 152, a processing device 154, and a memory device 156…and computing system 106 may be…a networked server, desktop computer, terminal, or any other type of computing system as described herein”, para. 0046 stating “communication device 152 comprises a modem, antennae, WiFi or Ethernet adapter, radio transceiver, or other device”, para. 0060 stating “memory may include any computer readable medium configured to store data, code, or other information”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a system comprising a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communications device, wherein the processing device is configured to execute the computer-readable code; a computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions…, the computer-readable program code portions comprising executable code portions, and a processor executing computer-readable program code” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 8, and 14 are directed to an abstract idea. 
Dependent claims 4-7, 11-13, and 17-20, recite similar generic computer components as the independent claims, such as “the system, wherein the notification further comprises an interactive link, a computing device of the user, and the computer program product”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, 8, and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a system comprising a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communications device, wherein the processing device is configured to execute the computer-readable code; a computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions…, the computer-readable program code portions comprising executable code portions, and a processor executing computer-readable program code”, to perform the steps of the independent claims for: executing automatic resource transfers using predictive electronic data analysis, continuously monitor resource transfer data associated with a user; detect, from the resource transfer data associated with the user, a recurring pattern of resource transfers; calculate a correlation score for a set of resource transfers within the recurring pattern of resource transfers; detect that the correlation score has increased above a system-defined threshold; determine one or more shared characteristics of the set of resource transfers; based on the one or more shared characteristics, sequentially increment the correlation score for each resource transfer within the set of resource transfers; wherein the one or more shared characteristics comprises transfer dates, transfer amounts, transfer labels, and recipient information; wherein sequentially incrementing the correlation score further comprises assigning a greater weight to the transfer dates, the transfer amounts, and the recipient information; and transmit a notification to the user comprising a recommendation to set up a recurring resource transfer based on the recurring pattern of resource transfers, wherein transmitting the notification comprises altering a time of transmission of the notification based on user defined settings, wherein the user defined settings prevents the notification from being transmitted to the user on user-specified hours and days, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional activity, similar to the instant application claims which recite continuously monitor resource transfer data associated with a user and transmit a notification to the user comprising a recommendation.  MPEP 2106(d)(ii) also provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: detecting a recurring pattern, calculating a correlation score, and detecting that the correlation score has increased above a threshold.  Therefore, independent claims 1, 8, and 14 are not patent eligible.  
In addition, the dependent claims 4-7, 11-13, and 17-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the dependent claims of: “the system, wherein the notification further comprises an interactive link, a computing device of the user, and the computer program product” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  Furthermore the steps for: “wherein the notification comprises an interactive link” is merely using the computer as a tool to perform the abstract idea which is similar to Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016), in which the court held that using generic computer components for generating a second menu from a first menu and sending the second menu to another location was invoking computers as a tool to perform the existing process.  Also the steps for “causes a form to displayed on a computing device of user” is merely presenting results of an analysis akin to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and are part of the field of use and technical environment in which the abstract idea is being implemented which does not result in an improvement to additional elements (see MPEP 2106.05(h)).  For these reasons, dependent claims 2-7, 9-13, and 15-20 also are not patent eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1, 4-8, 11-14, and 17-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action.

The following is an examiner’s statement of reasons for allowable subject matter of independent clams 1, 8, and 14 over prior art.
The closest prior art of record is US 8,602,296 to Velline et al. (hereinafter referred to as Velline), US 9,576,318 to Caldwell (hereinafter referred to as Caldwell), US 8,599,014 to Prykari et al. (hereinafter referred to as Prykari), and US 2018/0181895 to Singh et al. (hereinafter referred to as Singh).  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1, 8, and 14.  For independent claim 1, the prior art of Velline, Caldwell, Prykari, and Singh specifically do not disclose: determine one or more shared characteristics of the set of resource transfers; based on the one or more shared characteristics, sequentially increment the correlation score for each resource transfer within the set of resource transfers, wherein the one or more shared characteristics comprises transfer dates, transfer amounts, transfer labels, and recipient information, wherein sequentially incrementing the correlation score further comprises assigning a greater weight to the transfer dates, the transfer amounts, and the recipient information; and wherein transmitting the notification comprises altering a time of transmission of the notification based on user defined settings, wherein the user defined settings prevents the notification from being transmitted to the user on user-specified hours and days.  Similar reasoning and rationale apply to the other independent claims 8, and 14.  Dependent claims 4-7, 11-13, and 17-20 are allowable over the prior art by virtue of their dependency on an allowed claim. 
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-8, 11-14, and 17-20 have been fully considered by the Examiner.  Applicant’s arguments with respect to the rejection of claims 1, 4-8, 11-14, and 17-20 under 35 USC 101 have been fully considered by the Examiner. However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1, 4-8, 11-14, and 17-20 under 35 USC 101 are maintained.
The Applicant argues that under of the 2019 PEG the claims are not merely directed to a judicial exception because the claims integrate the alleged judicial expression into a practical application.  The Applicant further states on pages 8-10 of their remarks, that the Applicant’s amended independent claims contain an inventive concept similar to Example 35 of the USPTO Subject Matter Eligibility Guidelines.  Applicant argues that similar to Example 35, the combination of the of steps operates in a non-conventional and non-generic way to generate recommendations and transmit notifications based on calculating correlation scores from intelligently adjusted weight values, even though the steps use well-known components.  Examiner respectfully disagrees with Applicant’s arguments that the claimed limitations are indicative of integration into a practical application.  Receiving resource transfer data to determine a recurring pattern of resource transfers in order to transmit a notification to a user to recommend setting up an automatic payment, is not an improvement to the functioning of a computer, or to any other technology or technical field, or a technical solution to a problem.  A computer system receiving information over a network and sending a notification is nothing more than executing instructions to apply the exception to a computer. This is interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  The additional elements of “a system comprising a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communications device, wherein the processing device is configured to execute the computer-readable code; a computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions…, the computer-readable program code portions comprising executable code portions, and a processor executing computer-readable program code” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component are not indicative of a practical application and cannot provide an inventive concept.   Examiner also respectfully disagrees with Applicant’s argument that the claimed limitations are indicative of an inventive concept similar to Example 35.  In Example 35, the combination of the steps such as “the ATM providing a random code, the mobile communication device’s generation of the image having encrypted code data in response to the random code, the ATM’s decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of the code data” was a non-generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by the ATM alone”.  The combination of obtaining information from the mobile communications device instead of the ATM keypad, and using the image instead of a PIN to verify a customer’s identity describes a process that differs from the routine and conventional sequence of events normally conducted by ATM verification using a PIN; and the combination of steps set up a sequence of events that addressed unique problems associated with bank cards and ATMs.  Unlike claim 35, the Applicant has not supplied any support for their argument that the claimed combination of elements is different from the routine and conventional sequence of events normally conducted when generating recommendations and transmitting notifications.  Applicant has not stated how their claimed combination of steps is different from the routine and Applicant has also not described how the claimed limitations address a unique problem.  The only similarity between the Applicant’s claimed limitations and Example 35 is that they both use well know components such as a processor and a mobile communication device.  Therefore the rejections of the claims pursuant to 35 USC 101 are maintained.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        7/8/2022